NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted November 3, 2010
                                    Decided July 11, 2011

                                            Before

                              FRANK H. EASTERBROOK, Chief Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              REBECCA R. PALLMEYER, District Judge*

No. 10‐2189

KEVIN ROUSEY,                                        Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Southern District of Illinois.

       v.                                            No. 08‐463‐GPM

ROBERT HILLIARD, et al.,                             G. Patrick Murphy,
     Defendants‐Appellees.                           Judge.



                                          O R D E R

      Kevin Rousey sued two of his supervisors from the Illinois Department of
Corrections (ʺIDOCʺ) under 42 U.S.C. § 1983, alleging that they retaliated against him
because of his political affiliation.  The district court granted the defendantsʹ motion for
summary judgment, finding that Rousey failed to produce any evidence that
defendants retaliated against him because of his affiliation with the Republican party. 
Rousey appeals, and we affirm the judgment of the district court.




       *
       The Honorable Rebecca R. Pallmeyer, of the Northern District of Illinois, sitting by
designation.
No. 10‐1189                                                                         Page 2

I.  Background

        Kevin Rousey began working for the Illinois Department of Corrections (ʺIDOCʺ)
in June 2003, as a Major at the Big Muddy Correctional Center (ʺBig Muddyʺ). 
Defendant Robert Hilliard served as Assistant Warden at Big Muddy, and defendant
Jay Merchant served as the Acting Warden.  Both Hilliard and Merchant are Democrats,
and Rousey claims that they engaged in a pattern of harassment against him because of
his affiliation with the Republican party.  To support his claims against Hilliard, Rousey
offers a litany of alleged retaliatory acts: Hilliard instructed various other IDOC
employees to file harassment charges against Rousey; Hilliard convinced a union
member to submit inaccurate grievances against him; Hilliard approached Rousey in an
ʺaggressive mannerʺ on one occasion; Hilliard downgraded Rouseyʹs annual evaluation
to prevent Rousey from receiving a bonus; Hilliard reassigned Rouseyʹs parking spot;
and Hilliard hid Rouseyʹs mail.  Rouseyʹs only claim against defendant Merchant is that
Merchant allegedly participated in a decision to change Rouseyʹs work schedule from
the preferred 7 a.m. to 3 p.m. time slot to the undesirable 3 p.m. to 11 p.m. shift.

        Rousey sued Hilliard and Merchant under 42 U.S.C. § 1983 for retaliating against
him in violation of the First Amendment.  Defendants moved for summary judgment. 
In ruling on that motion, the district court agreed with Rousey that his identification as
an active Republican was constitutionally protected activity and that there were
disputes of fact concerning whether Hilliardʹs conduct constituted a deprivation of
Rouseyʹs speech rights.  The court nevertheless concluded that Rousey failed to produce
any evidence of his recent public political activity, and that a jury could not reasonably
infer that defendants were aware of Rouseyʹs political affiliation merely from his
participation in a political campaign during the 1980ʹs and his lifelong support of the
Republican party.  The court concluded, further, that even if defendants were aware of
Rouseyʹs political affiliation, Rousey failed to show that his political affiliation caused
defendantsʹ alleged conduct.

       On appeal, Rousey contends that the district court erred in disregarding the
testimony of the Illinois State Senator Gary Forby.  According to Rousey, Forby knew
that Rousey was a Republican and was also well‐informed about the political infighting
that occurred at Big Muddy.  Rousey specifically relies on Forbyʹs testimony that:
ʺRepublicans and Democrats beat heads with each other [at Big Muddy].  I think they
are playing games with each other. . . . Same way as everyday life.ʺ  Rousey now claims
that Forbyʹs testimony demonstrates that given the politically‐charged environment at
Big Muddy, Hilliard and Merchant must have known about Rouseyʹs political
No. 10‐1189                                                                             Page 3

affiliation.  Defendants maintain that the fact, if proven, that employees at Big Muddy
engage in political disputes, by itself does not support an inference that Hilliard and
Merchant knew of Rouseyʹs political affiliation.

II.  Discussion

        We review a district courtʹs grant of summary judgment de novo.  Egonmwan v.
Cook Cnty. Sheriffʹs Depʹt, 602 F.3d 845, 849 (7th Cir. 2010).  Summary judgment is
appropriate when the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.  Fed. R. Civ. P. 56(a).  We
construe the facts in the light most favorable to the non‐moving party and ʺdraw all
reasonable inferencesʺ in his favor.  George v. Walker, 535 F.3d 535, 538 (7th Cir. 2010)
(citations omitted).  To establish a prima facie claim of retaliation in violation of the First
Amendment, a public employee must present evidence that: (1) he engaged in
constitutionally protected speech; (2) his speech caused the employerʹs action; and (3)
he suffered a deprivation because his employerʹs action was likely to deter future
speech.  Kodish v. Oakbrook Terrace Fire Protection Dist., 604 F.3d 490, 501 (7th Cir. 2010)
(citing Gunville v. Walker, 583 F.3d 979, 983 (7th Cir. 2009); Fairley v. Andrews, 578 F.3d
518, 525‐26 (7th Cir. 2009)).  The only issue on appeal in this case is whether defendants
changed Rouseyʹs working conditions because of Rouseyʹs political affiliation.

        The district court concluded that while Rousey may have shown that he and
defendants belong to different political parties, such evidence, standing alone, is
insufficient to establish that defendants knew of Rousey’s political affiliation.  We agree. 
Both defendants deny having any knowledge of Rouseyʹs political affiliation prior to his
filing this suit and there is no direct evidence to suggest otherwise.  Rousey points to
Senator Forbyʹs knowledge of his political affiliation and Forbyʹs testimony regarding
political disagreements at Big Muddy, but those statements do not suggest that
defendants were aware that Rousey is a Republican and retaliated against him for that
reason.  Nor has Rousey offered any other specific instances of protected speech activity
from which one could infer defendants might have learned of his political affiliation; his
general support of the Republican party is insufficient for this purpose.  As a result,
Rousey cannot demonstrate that his political affiliation was the ʺbut‐for causeʺ of
defendantsʹ actions.  Gross v. Town of Cicero, 619 F.3d 697, 704, 707‐08 (7th Cir. 2010)
(affirming summary judgment for defendants where plaintiff offered no evidence that
defendants were aware of his protected speech).

     For the foregoing reasons, we affirm the district courtʹs grant of summary
judgment in favor of the defendants.